INDIANA |
SUPREME COURT “ircisnspois indiana 46204

Office of Judicial Administration COURTS.IN.GOV

 

 

February 19, 2021

Dean N. Panos

Attn: Dylan Doppelt
Jenner & Block LLP
353 North Clark Street
Chicago, IL 60654

To whom it may concern:

Under Indiana law, an Indiana attorney may elect to assume “inactive good standing” status
by filing an affidavit stating that he is currently in active good standing and that he neither holds
judicial office nor is engaged in the practice of law in Indiana. Inactive status allows the attorney to
remain on Indiana’s “Roll of Attorneys,” subject to reactivation at a later date, provided he has: (1)
paid one half of his annual attorney registration fee in a timely manner, (2) has complied to that
point with the Supreme Court's continuing legal education requirements; and (3) is not then subject
to disciplinary action affecting the attorney’s good standing.

Dean Nicholas Panos has asked us to certify that he is in inactive good standing status in
Indiana. Our records show Dean Nicholas Panos elected inactive good standing status on
September 27, 2017 and remains in inactive good standing status as of this date. We can report
that Dean Nicholas Panos was admitted to the Indiana bar on June 15, 1990.

We can also report that our records indicate he has never been subject to any formal
disciplinary proceeding initiated by the Indiana Supreme Court Disciplinary Commission.

Please call if you have any questions.

Sincerely,

(Or 6. Cio —

Gregory R. Pachmayr
Clerk of the Indiana Supreme Court

GRP/dl

GREGORY R. PACHMAYR, CLERK OF THE INDIANA APPELLATE COURTS
Clerk of the Appellate Courts | clerk@courts.IN.gov | 317.232.1930

 
